COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: THE STATE OF TEXAS,                      §            No. 08-16-00106-CR

                       Relator.                  §       AN ORIGINAL PROCEEDING

                                                 §              IN MANDAMUS

                                                 §

                                                 §
                                               ORDER

       The Court has this day considered the State’s motion for an emergency stay of trial court

proceedings pursuant to TEX.R.APP.P. 52.10 and concludes the motion should be GRANTED.

The Honorable Samuel Medrano shall therefore stay any further proceedings, including the trial

scheduled to begin on June 3, 2016 in cause number 20120D02331, styled The State of Texas v.

Alfonso Alejandro Cedillo, pending further order of this Court. The State’s mandamus petition is

due to be filed no later than June 17, 2016.

       IT IS SO ORDERED this 2nd day of June, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.